DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 09/20/2022 has been entered. Claims 1-2 and 5-7 have been amended. Claims 12 and 14-18 have been cancelled. Claims 1-11 and 13 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Assell et al. (Pub. No.: US 2018/0353206 A1).
	Regarding claim 1, Assell discloses (fig. 1) a filter assembly (connective tissue progenitor cell harvesting and processing system 10) for a surgical suction system, the filter assembly comprising:	a containment defining a filter chamber (collection vessel 30):
	An intake fitting (first port 50) on an upstream end of the chamber (see fig. 1);
	An output fitting (second port 52) on an opposite downstream end of the chamber (see fig. 1); and
	A filter element (filter container 48) in the filter chamber (see fig. 1), having openings (¶ 0062, ln. 1-4), and made at least partially of a bioresorbable bone substitute (¶ 0064, ¶ 0066, ln. 1-8, ¶ 0106, ln. 1-11), whereby autologous tissue components carried in a fluid flowing from the intake fitting through the filter element in the filter chamber are trapped by the filter element (¶ 0058). 
	Assell fails to disclose openings each of a diameter of 0.2 mm to 6.0 mm. However, Assell discloses that the size of the openings may be selected to retain substantially all of the bone fragments in the filter as the bone fragments and tissue or separated from the patient, or the openings are sufficiently large so that the aspirated liquid is permitted to flow through the filter and into the containment. The perforations thereby affect physical separation of the aspirate (¶ 0062). Thus, Assell discloses that the size of the openings is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the diameter of the openings to be between 0.2 mm and 6.0 mm depending on the desired physical separation of the aspirate (¶ 0062).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 13, Assell discloses wherein the bone substitute is a calcium slat phosphoric acid (tricalcium phosphate ¶ 0105, ln. 1-10)

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Assell in view of Shimada (Pub. No.: US 2019/0209765 A1).
	Regarding claim 2, Assell discloses (fig. 1) a filter assembly (connective tissue progenitor cell harvesting and processing system 10) for a surgical suction system (¶ 0048), the filter assembly comprising:	A containment defining a filter chamber (collection vessel 30):
	An intake fitting (first port 50) on an upstream end of the chamber (see fig. 1);
	An output fitting (second port 52) on an opposite downstream end of the chamber (see fig. 1); and
	A filter element in the filter chamber (see fig. 1), having openings (¶ 0062, ln. 1-4), and made of a shell (filter container 48) and a lining in the shell of a bioresorbable bone (filter material at least partially fills the filter container 48 and thus covers an inside surface of the filter container 48 i.e., lining the filter container 48 ¶ 0064, ¶ 0066, ln. 1-8, ¶ 0106, ln. 1-11), whereby autologous tissue components carried in a fluid flowing from the intake fitting through the filter element in the filter chamber are trapped by the filter element (¶ 0058). 
	Assell fails to disclose openings each of a diameter of 0.2 mm to 6.0 mm. However, Assell discloses that the size of the openings may be selected to retain substantially all of the bone fragments in the filter as the bone fragments and tissue or separated from the patient, or the openings are sufficiently large so that the aspirated liquid is permitted to flow through the filter and into the containment. The perforations thereby affect physical separation of the aspirate (¶ 0062). Thus, Assell discloses that the size of the openings is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the diameter of the openings to be between 0.2 mm and 6.0 mm depending on the desired physical separation of the aspirate (¶ 0062).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Further, Assell fails to disclose that the shell is a plastic shell. 
	Shimada teaches (fig. 1-2) a filter assembly for autologous components (abstract) and thus in the same field of endeavor comprising a filter element (5) that is plastic (¶ 0154, ln. 1-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Assell such that is the plastic taught by Shimada, as such materials prevent the degeneration of blood (Shimada ¶ 0154, ln. 6-8). 
	Regarding claim 3, as discussed above in claim 2 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Assell such that it is the plastic of Shimada.
	Shimada teaches wherein the plastic is a polymer (¶ 0154, ln. 1-6).
	Regarding claim 4, as discussed above in claims 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Assell such that it is the plastic of Shimada.
	Shimada teaches wherein the polymer is an acrylate or a methacrylate (polymethyl methacrylate ¶ 0154, ln. 1-6). 
	Regarding claim 5, Assell discloses wherein the1 2bioresorbable bone substitute is constituted as particles (¶ 0119, ln. 4-12) lining 3an inner surface of the plastic shell (filter material fills the filter container 48 and thus covers the inside surface of the filter container 48 i.e., lining the filter container 48 ¶ 0064).  
	Regarding claim 6, Assell discloses wherein the filter element is hollow (filter element comprises container 48 which is hollow and filter material that at least partially fills the filter container ¶ 0064, thus the filter element is hollow) and forms an inner compartment connected to the intake fitting (see fig. 1, ¶ 0060, ln. 3-4), and the containment forming around the filter element an annular (collection vessel 30 has a generally cylinder shape ¶ 0045) outer compartment connected to the output fitting (see fig. 1).
	Regarding claim 7, Assell discloses wherein the filter element is constituted such that the fluid can pass radially from the inner compartment to the outer compartment (¶ 0062, ln. 1-10). 
	Regarding claim 8, Assell discloses wherein the 2intake fitting opens only into the inner compartment and the 3output fitting opens only into the outer compartment (see fig. 1). 
1  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke (US Pat. No.: 4,886,492) in view of Assell.
	Regarding claim 9, Brooke discloses (fig. 1) a filter assembly surgical suction tip 2) for a surgical suction system, the filter assembly comprising:
	A containment (main extent 4) defining a filter chamber:
	An intake fitting (tapering tip portion 6) on an upstream end of the chamber (see fig. 1);
	An output fitting (connecting tube 14) on an opposite downstream end of the chamber (see fig. 1); and
	A filter element (26) in the filter chamber (see fig. 1), having openings (holes 31 col. 3, ln. 33-35), whereby autologous tissue components carried in a fluid flowing from the intake fitting through the filter element in the filter chamber are trapped by the filter element (col. 2, ln. 6-13);
	Wherein the 2filter element is tubular (see fig. 1, col. 3, ln. 21-22) and has one open end (see fig. 1, extent 28) and one blocked 3end (see fig. 1, end wall 36, col. 3, ln. 45-49).
	Brooke fails to disclose the openings each of a dimeter of 0.2 mm to 6.0 mm, the filter element is made at least partially of a bioresorbable bone substitute. 
	Assell teaches (fig. 1) a filter assembly (connective tissue progenitor cell harvesting and processing system 10) for a surgical suction system (¶ 0048) and thus in the same field of endeavor comprising a filter element (filter container 48) having openings (¶ 0062, ln. 1-4) that is made at least partially of a bioresorbable bone substitute (¶ 0064, ¶ 0066, ln. 1-8, ¶ 0106, ln. 1-11).
Assell further teaches that the size of the openings may be selected to retain substantially all of the bone fragments in the filter as the bone fragments and tissue or separated from the patient, or the openings are sufficiently large so that the aspirated liquid is permitted to flow through the filter and into the containment. The perforations thereby affect physical separation of the aspirate (¶ 0062). Thus, Assell teaches that the size of the openings is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the diameter of the openings to be between 0.2 mm and 6.0 mm depending on the desired physical separation of the aspirate (¶ 0062).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter element of Brooke such that it is made at least partially of a bioresorbable bone substitute, as taught by Assell, in order to allow beneficial components in the aspirate to be retained in the filter element and can thus be included in a bone graft fabricated therefrom (Assell ¶ 0066). 
	Regarding claim 10, Brooke discloses wherein the filter element and chamber are coaxial (see fig. 1). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brooke in view of Assell, as applied to claim 9 above, and further in view of Xiang et al. (Pub. No.: US 2014/0331863 A1).
	Regarding claim 11, Brooke in view of Assell fail to teach wherein a 2wall thickness of the filter element is between 0.5 mm and 34.0 mm.  
Xiang teaches (fig. 2-3) a filter assembly for a surgical suction system (abstract) and thus in the same field of endeavor comprising a filter element (110), wherein the wall thickness of the filter element may be selected based on desired flow and filtration properties (¶ 0025). Thus, Xiang teaches that the wall thickness is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the filter element of Brooke in view of Assell such that it is between 0.5 mm and 4.0 mm in order provide a filter element with the desired flow and filtration properties (Xiang ¶ 0025). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Response to Arguments
	Applicant’s amendments have overcome the claim objections and rejections under 35 USC §112(b) and the objections and 112(b) rejections are therefore withdrawn. 
Applicant's arguments filed 09/20/2022 with respect to claims 1 and 13 rejected under 35 USC §102 have been fully considered but they are not persuasive. 
	Applicant argues, that Assell does not disclose the features of claim 1, specifically “the filter element is at least partially based on a bioresorbable bone substitute”. Applicant argues that the passages of Assell refer to a filter material in the filter container. The office action points to the filter container 48 as being the filter element of claim 1. Assell discloses that “a filter material may at least partially fill the filter container 48” (¶ 0064, ln. 1-2).Thus, the filter container 48 filled with a filter material of Assell is considered to be “made at least partially of a bioresorbable bone substitute” as required by claim 1 as the filter container 48 includes the filter material filled therein. 
	Regarding the amendments to claim 1, Assell makes obvious openings each having a diameter in the range of 0.2 mm to 6.0 mm (see rejection above). 
Applicant's arguments filed 09/20/2022 with respect to claim 2 rejected over Assell in view of Shimada have been fully considered but they are not persuasive.	Applicant argues, page 9-10, that it is not comprehensible why the skilled person starting from Assell would form the filter container described there from a nonwoven material. However, as discussed in the rejection above, Shimada teaches that such materials prevent the degeneration of blood (¶ 0154, ln. 6-8). Further, while Shimada teaches a nonwoven material, the rejection above relies on modifying the filter of Assell such that it comprises the plastic taught by Shimada, rather than substituting the filter of Assell for the nonwoven plastic filter of Shimada, as suggested by applicant’s arguments. 
	Further, applicant argues, page 10-11, that ¶ 078 of Assell describes a pore size for a filter membrane and does not refer to fluid passage openings in the filter container. However, as discussed in the rejection above, Assell discloses “A surface of the filter container 48 may have perforations formed therein”. Assell further discloses that the size of the openings is a result effective variable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781